Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 are recited in the format “wherein said vinylidene fluoride (CH2=CF2) comprises at least about XX% by weight of the composition”. It is unclear whether “the composition” is meant to refer to “the blowing agent composition” or to some other composition. Should “the blowing agent composition” be intended, it is unclear how vinylidene fluoride can comprise a certain percentage of a particular blowing agent composition since vinylidene fluoride itself is a blowing agent within the composition. In the interest of compact prosecution, the limitations will be construed as "wherein said bowing agent composition comprises at least about XX% by weight of vinylidene fluoride (CH2=CF2)".
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Singh (US 2013/0153817 A1).
The applied reference has a common joint inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding Claims 1-6, Singh teaches blends of vinylidene fluoride with either carbon dioxide or pentafluoroethane (HFC-125) (Abstract; Examples). Singh teaches binary mixtures within the examples (¶ 24, 25; Tables 1 and 2). All embodiments within Table 1 except for 0.0, 3.3, and 100.0 wt% of vinylidene fluoride are within the concentration ranges claimed. All embodiments within Table 2 except for 100.0 wt% vinylidene fluoride are within the concentration ranges claimed. Although described as In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no perceivable difference in structure between the vinylidene fluoride mixtures claimed and what is described by Singh, such mixtures are seen to be capable of being used as blowing agent mixtures with carbon dioxide and pentafluoroethane being “co-blowing agents” in the absence of evidence to the contrary. Pentafluoroethane is a hydrofluorocarbon. 
Claim(s) 1-6 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lu (US 2014/0044764 A1) as evidenced by Van Horn (US 2011/0288192 A1).
The applied reference has a common joint inventor and assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Regarding Claims 1-6, Lu teaches binary mixtures of vinylidene fluoride and 2,3,3,3-tetrafluoropropene in Examples 1-4. Lu indicates Example 1 uses a binary Lu indicates Example 2 uses a binary mixture of 29.5 wt% of vinylidene fluoride and 70.5 wt% of 2,3,3,3-tetrafluoropropene (¶ 42). Lu indicates Example 3 uses a binary mixture of 49.0 wt% of vinylidene fluoride and 51.0 wt% of 2,3,3,3-tetrafluoropropene (¶ 46). Lu indicates Example 4 uses a binary mixture of 74.3 wt% of vinylidene fluoride and 27.7 wt% of 2,3,3,3-tetrafluoropropene (¶ 51). 
Although not described as blowing agents, 2,3,3,3-tetrafluoropropene is a known blowing agent (see Abstract of Van Horn). Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no perceivable difference in structure between the vinylidene fluoride mixtures claimed and what is described by Lu, such mixtures are seen to be capable of being used as blowing agent mixtures with 2,3,3,3-tetrafluoropropene being a “co-blowing agent” in the absence of evidence to the contrary. 2,3,3,3-tetrafluoropropene is a hydrofluorocarbon.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Gluck (U.S. Pat. No. 4,572,865). 
Regarding Claims 9 and 10, Gluck teaches methods of producing foam via creating a partially expanded froth containing at least one frothing agent and subsequently further expanding/curing (Abstract). Gluck teaches embodiments where frothing agent is combined with polyisocyanate, which is then contacted with polyol mixture to form premix that subsequently foams (Col. 17, Line 57 to Col. 18, Line 42; Figures 2-4). From a small finite list of 9 frothing agents, Gluck expressly teaches vinylidene fluoride (Col. 14, Lines 50-59). The position is taken the small finite list of Gluck is of sufficient specificity to anticipate a foam premix/process involving vinylidene fluoride as frothing agent. Alternatively, to the extent that vinylidene fluoride is not of sufficient specificity, it would have been obvious to one of ordinary skill in the art to utilize vinylidene fluoride as frothing agent, thereby predictably affording workable foams in accordance with the teachings of Gluck. 
Claim(s) 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Mobay Chemical (GB1180795; cited in IDS received 9/13/2019). 
Regarding Claims 9 and 10, Mobay Chemical teaches methods of making polyurethane foam comprising incorporating physical halogenated hydrocarbon blowing agent into polyol to form premix and subsequently creating foam via adding polyol premix/blowing agent into polyisocyanate (Page 9, Lines 21-39). From a small finite list of 6 blowing agents, Mobay Chemical expressly teaches vinylidene fluoride (Page 4, Lines 35-39). The position is taken the small finite list of Mobay Chemical is of sufficient specificity to anticipate a foam premix/process involving vinylidene fluoride as blowing agent. Alternatively, to the extent that vinylidene fluoride is not of sufficient Mobay Chemical. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gluck (U.S. Pat. No. 4,572,865). 
Regarding Claim 1, Gluck teaches foams produced from frothing agent (Abstract) whereby the frothing agent can be vinylidene fluoride (Col. 14, Lines 50-59). Gluck teaches the frothing agent is desirably used in conjunction with blowing agent (reading on “co-blowing agent” of the claims) such that the ratio of frothing agent to blowing agent is in the range of 0.04:1 to 0.15:1 (Col. 15, Lines 34-35), equivalent to 3.8-13.0 wt% of frothing agent relative to frothing agent+blowing agent. See for instance Col. 17, Lines 25-55 of Gluck’s examples using 7.4 wt% frothing agent relative to frothing agent+blowing agent. The prior art range overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Gluck suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Gluck. See MPEP 2123.
Claims 1-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smits (U.S. Pat. No. 4,997,706).
Regarding Claims 1-6, Smits teaches the preparation of polyurethane foams using C2-6 polyflurorocarbon compounds as physical blowing agent (Abstract). Smits teaches the polyfluorocarbon compounds can be polyfluoroethylenes including 1,2-difluoroethylene (Col. 5, Lines 19-28). The genus “polyfluoroethylenes” only includes 5 In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962). In the present case, the position is taken that the genus “polyfluoroethylene” is sufficiently small to the extent that one of ordinary skill would at once envisage all species, inclusive of vinylidene fluoride. 
Smits teaches the polyfluorocarbon blowing agent is used in combination with secondary blowing agent, preferably water providing carbon dioxide, whereby the polyfluorocarbon blowing agent gas is present in quantities spanning 1-60 mole percent and carbon dioxide gas is present at 40-99 mole percent (Col. 6, Lines 13-19). Given the known molecular weights of vinylidene fluoride (64 g/mol) and water (18 g/mol), the taught molar quantities would be equivalent to 1.5-84.2 wt% vinylidene fluoride and 15.8-96.5 wt% of water. Such ranges overlap those claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Smits suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Smits
Regarding Claims 7 and 8, Smits teaches examples where closed-cell polymer foams are obtained from foamable mixtures comprising blowing agent and components capable of forming thermoset foam (polyols and polyisocyanates) (Abstract; Col. 11-12). 
Regarding Claims 9 and 10, Smits teaches the preparation of polyurethane foams using C2-6 polyflurorocarbon compounds as physical blowing agent (Abstract). Smits teaches examples where foams are created via adding blowing agent to polyol/polyisocyanate foam-forming substances (Col. 10, Lines 30-46). Premixes comprising polyol and blowing agent can be created, which is then contacted with polyisocyanate to make foam (Col. 9, Lines 44-61). Smits teaches the polyfluorocarbon compounds can be a number of compounds, such as polyfluoroethylenes including 1,2-difluoroethylene (Col. 5, Lines 19-28). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize polyfluoroethylenes as a blowing agent within the protocols of Smits, thereby predictably affording closed-cell foams in accordance with the teachings of Smits. The genus “polyfluoroethylenes” only includes 5 species: (Z)-1,2-difluoroethylene, (E)-1,2-difluoroethylene, vinylidene fluoride (1,1-difluoroethylene), 1,1,2-trifluoroethylene, and tetrafluoroethylene. It has previously been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because "one skilled in [the] art would... envisage each member" of the genus. In re Petering.
Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mobay Chemical (GB1180795; cited in IDS received 9/13/2019) in view of Smits (U.S. Pat. No. 4,997,706).
Regarding Claims 1-6, Mobay Chemical teaches the creation of polyurethane foams using halogenated hydrocarbon blowing agent (Page 9, Lines 21-39). Mobay Chemical teaches vinylidene fluoride can be used as halogenated hydrocarbon blowing agent, which can be used in combination with other blowing agents such as low boiling hydrocarbons (Page 4, Lines 26-43). Mobay Chemical differs from the subject matter claimed in that particular weight ratios of blowing agents is not described.
Smits teaches the use of polyfluorocarbon compounds as blowing agents for the creation of polyurethane foams (Abstract; Examples) such as polyfluoroethylenes (Col. 5, Lines 19-28). Smits teaches secondary blowing agents can be included for providing foams of a desired density (Col. 5, Lines 40-45). Smits teaches various secondary blowing agents such as CFCs, HCFCs, hydrocarbons (pentane), and water (Col. 8, Lines 28-60). Smits also teaches reduction in thermal loss characteristics can be obtained when polyfluorocarbon compounds are present at up to about 60 mole percent (Col. 5, Line 63 to Col. 6, Line 6). Accordingly, Smits indicates the relative proportions of polyfluorocarbon compound blowing agent and co-blowing agent are result effective variables because changing them will clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal quantities of 
Regarding Claims 7 and 8, Mobay Chemical teaches the creation of closed-cell polyurethane foams using halogenated hydrocarbon blowing agent whereby halogenated hydrocarbon blowing agent is incorproated into polyol to form premix and subsequently creating foam via adding polyol premix/blowing agent into polyisocyanate (Page 9, Lines 21-39), construed as a foamable composition with at least one component capable of forming thermoset foam. 
Claims 1, 4, 9, and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kruecke (DE 4422714 A1; cited in IDS received 9/13/2019). As the cited DE publication is in a non-English language, a machine-translated version of the application will be cited to.
Regarding Claims 1 and 4, Kruecke teaches blowing agent compositions comprising mixtures of 1,1,2-trifluoroethane (R-143) and 1,1-difluoroethene (R-1132a) (Page 1), the latter synonymous with vinylidene fluoride. Kruecke teaches 1,1,2-trifluoroethane is present at concentrations spanning 65-98 wt% and additional partially fluorinated hydrocarbon blowing agent is present at concentrations spanning 2-35 wt% (Page 2). The disclosed ranges overlap what is claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kruecke suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kruecke
Regarding Claims 9 and 10, Kruecke teaches methods of making polyurethane foam comprising adding blowing agent mixture of R-143 and R-23 co-blowing agent to polyol/isocyanate to form one-component foam premix mixture and then making foam (Page 6). Although vinylidene fluoride is not used, Kruecke teaches vinylidene fluoride is suitable as co-blowing agent (Page 1). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute R-23 with vinylidene fluoride, thereby predictably affording workable polyurethane foaming compositions in accordance with the teachings of Kruecke. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,845,922. Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘922 patent are directed toward a refrigerant composition comprising 1-99 wt% vinylidene fluoride and 1-99 wt% carbon dioxide (Claims 1-4), which overlaps the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no perceivable difference in structure between the vinylidene fluoride mixtures claimed and what is described by the ‘922 patent, such mixtures are seen to be capable of being used as blowing agent mixtures with carbon dioxide being a “co-blowing agent” in the absence of evidence to the contrary. 
Claims 1, 2, and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,719,002. Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims of the ‘002 patent are directed toward a refrigerant composition comprising about 1-40 wt% vinylidene fluoride and carbon dioxide (Claims 1-3), which implies binary mixtures with concentrations that overlap the ranges claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and the ‘002 patent suggests the claimed ranges. A person of ordinary skill would be motivated to use the claimed amount, based In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no perceivable difference in structure between the vinylidene fluoride mixtures claimed and what is described by the ‘002 patent, such mixtures are seen to be capable of being used as blowing agent mixtures with carbon dioxide being a “co-blowing agent” in the absence of evidence to the contrary. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764